  DENTZ PAINTING
, INC
. 393 Dentz Painting, Inc.
 and
 Global Contracting Services
 and
 Painters & Allied Trades District Council, 
No.
 6.  
Case 08
ŒCAŒ083055
 September 
5, 2014
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
, AND 
JOHNSON
 The General Counsel seeks a default judgment in this 
case on the ground that Dentz Painting, Inc. (Respondent 
Dentz) and Global Contracting Services (Respondent 
Global) (collectively, the Respondents) have failed to file 

an answer to
 the complaint.  Upon a charge filed by 
Painters & Allied Trades District Council, No. 6 (the 

Union) on June 14, 2012, the General Counsel issued a 

complaint on May 27, 2014, against the Respondents, 
alleging that they had violated Section 8(a)(5), (3), an
d (1) of the National Labor Relations Act.  The Respon
d-ents failed to file an answer.
 On June 18, 2014, the General Counsel filed a Motion 
for Default Judgment with the Board.  On June 19, 2014, 
the Board issued an order transferring the proceeding to 
the 
Board and a Notice to Show Cause why the motion 
should not be granted.  The Respondents filed no r
e-sponse.  The allegations in the motion are therefore u
n-disputed.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Ruling on Motion for Default Judgment
 Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in a complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the complaint, unless go
od cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was received by June 10, 2014, the 

Board may find, pursuant to a motion for default jud
g-ment, that the allegations in the complaint are true.  Fu
r-ther, the undisputed
 allegations in the General Counsel™s 
motion disclose that the Region, by letter dated June 11, 
2014, notified the Respondents that unless an answer was 
received by June 17, 2014, a motion for default judgment 
would be filed.  The Respondents failed to fil
e an a
n-swer.  
 In the absence of good cause being shown for the fai
l-ure to file an answer, we deem the allegations in the 

complaint to be admitted as true, and we grant the Ge
n-eral Counsel™s Motion for Default Judgment.
 On the entire record, the Board make
s the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, Respondent Dentz has been an 
Ohio corporation with an office and place of business 

located at 5181 West 161st Street, Brook Park, Ohio, and 

has been engaged in providing commercial 
and reside
n-tial painting services.  
 At all material times, Respondent Global has been a 
Wyoming limited liability company with an office and 
place of business located at 5081 West 161st Street, 

Brook Park, Ohio, and has been engaged in providing 

commercia
l and residential painting and other contrac
t-ing services.
 At all material times, Respondent Dentz and Respon
d-ent Global have had substantially identical management, 
business purposes, operations, equipment, customers, 
supervision, and ownership.
 On about 
August 3, 2011, Respondent Dentz esta
b-lished Respondent Global as a disguised continuation of 

Respondent Dentz for the purpose of evading its respo
n-sibilities under the Act.  
 Based on the operations and conduct described above, 
the Respondents are, and ha
ve been at all material times, 
alter egos within the meaning of the Act.
 Until it ceased operations on about August 3, 2011, 
Respondent Dentz, in conducting its operations as d
e-scribed above, annually provided services valued in e
x-cess of $50,000 for the C
leveland Clinic, an enterprise 
located within the State of Ohio that is directly engaged 
in interstate commerce.  
 Respondent Global, in conducting its operations as d
e-scribed above, annually provides services valued in e
x-cess of $50,000 for the Cleveland 
Clinic, an enterprise 
located within the State of Ohio that is directly engaged 
in interstate commerce.
 We find that the Respondents are employers engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that the Union is a labor
 organization 
within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 At all material times, the following individuals held 
positions set forth opposite their respective names and 

have been supervisors of Respondent Dentz within 
the 
meaning of Section 2(11) of the Act and agents of R
e-spondent Dentz within the meaning of Section 2(13) of 
the Act:
  Eric Dentz
  President
 Rebecca Dentz
  CEO
 Thomas Allamon
  Project Manager
  361 NLRB No. 40
  394 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 At all material times, the following individuals held 
position
s set forth opposite their respective names and 
have been supervisors of Respondent Global within the 
meaning of Section 2(11) of the Act and agents of R
e-spondent Global within the meaning of Section 2(13) of 
the Act:
  Rebecca Dentz
  President and CEO
 Thomas Allamon
  Project Manager
  The following employees of Respondent Dentz const
i-tute a unit appropriate for the purposes of collective ba
r-gaining within the meaning of Section 9(b) of the Act 

(the unit):
  All journeymen and apprentices engaged in comme
r-cial and residential painting work and related work.
  On about November 7, 2009, Respondent Dentz, an 
employer engaged in the building and construction i
n-dustry, entered into a Working Agreement whereby it 
agreed to be bound by the collective
-bargaining ag
ree-ment between the Union and the Northern Ohio Painting 
and Taping Contractors Association, effective from N
o-vember 7, 2009 to April 7, 2013, and agreed to be bound 
to future agreements unless timely notice was given.  By 
entering into the agreement descr
ibed above, Respondent 
Dentz recognized the Union as the exclusive collective
-bargaining representative of the unit without regard to 
whether the Union™s majority status had ever been esta
b-lished under Section 9(a) of the Act.  From November 7, 

2009 to at 
least April 1, 2013, based on Section 9(a) of 
the Act, the Union has been the limited exclusive colle
c-tive
-bargaining representative of the unit.
 The Respondents have engaged 
 in the following conduct
 1.  Since about January 1, 2012, the Respondents have 
failed and refused to continue to employ employees of 
Respondent Dentz engaged in providing commercial and 

residential painting services.  The Respondents engaged 
in the conduct described above because the employees of 

the Respondents joined and assisted th
e Union and e
n-gaged in concerted activities, and to discourage emplo
y-ees from engaging in these activities.
 2.  Since about January 1, 2012, the Respondents have 
failed and refused to continue in effect the terms of the 
collective
-bargaining agreement desc
ribed above.
 3.  Since about January 1, 2012, the Respondents, by 
Rebecca Dentz, have bypassed the Union and dealt d
i-rectly with employees with respect to wages and other 
terms and conditions of employment by discussing and 

negotiating individual pay rates
 and benefits.
 4.  Since about March 8, 2012, the Union has reques
t-ed in writing that the Respondents provide it with info
r-mation related to the business operations of the Respon
d-ents, employee information, and other information.  That 
letter is attached t
o the 
complaint as Exhibit A.
1  The 
information requested by the Union, as described above, 

is necessary for, and relevant to, the Union™s perfo
r-mance of its duties as the exclusive collective
-bargaining 
representative of the unit.  Since about March 8, 20
12, 
the Respondents have failed and refused to furnish the 
information requested by the Union.
  CONCLUSIONS OF 
LAW 1.  By the conduct described above in paragraph 1, the 
Respondents have been discriminating in regard to the 
hire or tenure or terms or 
conditions of employment of 
their employees, thereby discouraging membership in a 

labor organization in violation of Section 8(a)(3) and (1) 
of the Act.
 2.  By the conduct described above in paragraphs 2 
through 4, the Respondents have been failing and ref
us-
ing to bargain collectively and in good faith with the li
m-ited exclusive collective
-bargaining representative of 
their employees within the meaning of Section 8(d) of 
the Act, in violation of Section 8(a)(5) and (1) of the Act. 
 3.  The unfair labor prac
tices of the Respondents affect 
commerce within the meaning of Section 2(6) and (7) of 
the Act.
 REMEDY
 Having found that the Respondents have engaged in 
certain unfair labor practices, we shall order them to 
cease and desist and to take certain affirmative
 action 
designed to effectuate the policies of the Act.  Specifica
l-ly, having found that the Respondents violated Section 
8(a)(3) and (1) by failing and refusing to continue to e
m-ploy the unit employees of Respondent Dentz, we shall 
order the Respondents t
o offer these employees full rei
n-statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without pre
j-udice to their seniority or any other rights or privileges 

previously enjoyed.  Further, the Respondents s
hall make 
the employees whole for any loss of earnings and other 

benefits suffered as a result of the discrimination against 
them.  Backpay shall be computed in accordance with 
F. 
W. Woolworth Co.
, 90 NLRB 289 (1950), with interest at 
the rate prescribed i
n New Horizons for the Retarded
, 283 NLRB 1173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).  
1 The Union™s March 8, 2012 letter is incorporated into this Decision 
and Order as ﬁAppendix B.ﬂ  
                                                              DENTZ PAINTING
, INC
. 395 In addition, the Respondents shall be required to remove 
from their files and records all references to the unlawful
 failure to continue to employ employees of Respondent 
Dentz, and to notify the discriminatees in writing that 
this has been done and that the unlawful references will 

not be used against them in any way.
 Having further found that the Respondents violated 
Section 8(a)(5) and (1) of the Act by failing and refusing 

to continue in effect all the terms and conditions of the 
collective
-bargaining agreement, we shall order the R
e-spondents to honor and abide by the terms of the 2009
Œ2013 Working Agreement, and any
 automatic extension 
or renewal thereof, and on request, to rescind these un
i-lateral changes.  We shall also order the Respondents to 

make the unit employees whole for any loss of earnings 
and other benefits they may have suffered as a result of 
these unla
wful changes, in the manner set forth in 
Ogle 
Protection Service
, 183 NLRB 682 (1970), enfd. 444 

F.2d 502 (6th Cir. 1971), with interest as prescribed in 

New Horizons for the Retarded
, supra, compounded da
i-ly as prescribed in 
Kentucky River Medical Center
, su-pra.
 In addition, having found that the Respondents viola
t-ed Section 8(a)(5) and (1) by bypassing the Union and 

dealing directly with employees with respect to wages 

and other terms and conditions of employment by di
s-
cussing and negotiating individual p
ay rates and benefits, 
we shall order the Respondents to recognize and bargain 

with the Union as the exclusive collective
-bargaining 
representative of the unit employees with respect to wa
g-es, hours, and other terms and conditions of employment 

and, if an 
understanding is reached, to embody the u
n-derstanding in a signed agreement. 
 Additionally, we shall order the Respondents to co
m-pensate the unit employees for the adverse tax cons
e-quences, if any, of receiving lump
-sum backpay awards 
and to file a report 
with the Social Security Administr
a-tion allocating the backpay awards to the appropriate 
calendar quarters for each employee.  
Don Chavas, LLC 
d/b/a Tortillas Don Chavas
, 361 NLRB 
102 (2014).  
 Finally, having found that the Respondents violated 
Section 8(
a)(5) and (1) by failing and refusing to furnish 
the Union with necessary and relevant information r
e-quested since about March 8, 2012, we shall order the 

Respondents to provide the Union with the requested 

information that is necessary for and relevant to
 its role 
as the limited collective
-bargaining representative of the 
unit.
 ORDER
 The National Labor Relations Board orders that the 
Respondents, Dentz Painting, Inc. and Global Contrac
t-ing Services, Brook Park, Ohio, their officers, agents, 

successors, and
 assigns, shall
 1.  Cease and desist from
 (a) Failing and refusing to continue to employ emplo
y-ees of Respondent Dentz engaged in providing comme
r-cial and residential painting services because they engage 
in protected concerted activities or because of the
ir su
p-port for and activities on behalf of the Union or to di
s-courage employees from engaging in these activities.
 (b) Failing and refusing to bargain collectively and in 
good faith with Painters & Allied Trades District Cou
n-cil, No. 6 as the limited exclu
sive collective
-bargaining 
representative of the employees in the following unit 

during the term of the Working Agreement, effective 
from November 7, 2009 to April 7, 2013, and any aut
o-matic renewal or extension of it:
  All journeymen and apprentices engag
ed in comme
r-cial and residential painting and related work.
  (c) Failing and refusing to continue in effect all of the 
terms and conditions of the 2009
Œ2013 Working Agre
e-ment, and any automatic renewal or extension of it. 
 (d) Bypassing the Union and deali
ng directly with e
m-ployees with respect to wages and other terms and cond
i-tions of employment by discussing and negotiating ind
i-vidual pay rates and benefits.
 (e) Failing and refusing to furnish the Union with the 
requested information that is relevant and
 necessary to its 
role as the limited exclusive collective
-bargaining repr
e-sentative of the unit employees.
 (f) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of
 the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) On request, bargain with Painters & Allied Trades 
District Council, No. 6, as the limited exclusive colle
c-tive
-bargaining representative of the unit.
 (b) On request by the Union, continue in effect all of 
the terms and conditions of employment contained in the 
2009Œ2013 Working Agreement and any automatic r
e-newal or extension of it, and rescind any unilateral 
changes upon request.
 (c) Make the unit emplo
yees whole for any loss of 
earnings or other benefits they may have suffered as a 
result of the Respondents™ unlawful conduct, with inte
r-est, in the manner set forth in the remedy section of this 
decision.
 (d) Within 14 days from the date of this Order, of
fer 
the unit employees full reinstatement to their former jobs 

or, if those jobs no longer exist, to substantially equiv
a- 396 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 lent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed.
 (e) Compensate the unit empl
oyees for the adverse tax 
consequences, if any, of receiving lump
-sum backpay 
awards, and file a report with the Social Security Admi
n-istration allocating the backpay awards to the appropriate 
calendar quarters for each employee.
 (f) Within 14 days from 
the date of this Order, remove 
from their files any reference to the unlawful failure to 
continue to employ employees of Respondent Dentz e
n-gaged in providing commercial and residential painting 
services, and within 3 days thereafter, notify the emplo
y-ees 
in writing that this has been done and that the term
i-nations will not be used against them in any way.
 (g) Furnish the Union with the information it requested 
on March 8, 2012.
 (h) Preserve and, within 14 days of a request, or such 
additional time as the R
egional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records including an ele
c-tro
nic copy of such records, if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order.
 (i) Within 14 days after service by the Region, post at 
their facility in Brook Park, Ohio, copies of the attached 
notice 
marked ﬁAppendix 
A.ﬂ2  Copies of the notice, on 
forms provided by the Regional Director for Region 8, 
after being signed by the Respondents™ authorized repr
e-sentative, shall be posted by the Respondents and mai
n-tained for 60 consecutive days in conspicuous
 places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 

as by email, posting on an intranet or an internet site, 
and/or other elec
tronic means, if the Respondents cu
s-
tomarily communicate with their employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ents to ensure that the notices are not altered, defaced, or 
covered by any other material.  In the event that, duri
ng 
the pendency of these proceedings, the Respondents have 
gone out of business or closed the facilities involved in 
these proceedings, the Respondents shall duplicate and 
mail, at their own expense, a copy of the notice to all 

current employees and former
 employees employed by 
the Respondents at any time since January 1, 2012.
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ (j) Within 21 days after service by the Region, file 
with the Regional Director for Region 8 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attestin
g to the steps that the Respondents have 
taken to comply.
 APPENDIX A
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal 
labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose no
t to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to continue to employ 
employees of Respondent Dentz engaged in providing 
commercial and residential painting services because 
they engage in protected concerted activities or be
cause 
of their support for and activities on behalf of the Union 
or to discourage employees from engaging in these acti
v-ities.
 WE WILL NOT
 fail and refuse to bargain collectively 
and in good faith with Painters &
 Allied Trades District 
Council, No. 6 as the limited exclusive collective ba
r-gaining representative of our unit employees in the fo
l-lowing unit during the term of the 2009
Œ2013 Working 
Agreement and any automatic renewal or extension of it:
  All journeyme
n and apprentices engaged in comme
r-cial and residential painting work and related work.
  WE WILL NOT
 fail and refuse to continue in effect all of 
the terms and conditions of the 2009
Œ2013 Working 
Agreement and any automatic renewal or extension of it.
 WE WILL NOT
 bypass the Union or deal directly with 
employees with respect to wages and other terms and 
conditions of employment by discussing and negotiating 
individual pay rates and benefits.
 WE WILL NOT
 fail and refuse to furnish the Union with 
requested in
formation that is necessary for and relevant 
to the performance of its duties as the exclusive colle
c-tive
-bargaining representative of the unit employees.
                                                              DENTZ PAINTING
, INC
. 397 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of 
the rights 
listed above.
 WE WILL
, on request, bargain with the Union as the 
limited exclusive collective
-bargaining representative of 
the employees in the unit. 
 WE WILL
, on request by the Union, continue in effect 
all of the terms and conditions of employ
ment contained 
in our 2009
Œ2013 Working Agreement and any automa
t-ic renewal or extension of it, and 
WE WILL
 rescind any 
unilateral changes upon request.
 WE WILL
 make our unit employees whole for any loss 
of earnings or other benefits they may have suffered
 as a 
result of our unlawful conduct, with interest.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer the unit employees full reinstatement to their 
former jobs or, if those jobs no longer exist, to substa
n-tially equivalent positions, with
out prejudice to their se
n-iority or any other rights or privileges previously e
n-joyed.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful failure to continue to employ employees of Respon
d-ent Den
tz engaged in providing commercial and reside
n-tial painting services, and 
WE WILL
, within 3 days ther
e-after, notify the employees in writing that this has been 
done and that the terminations will not be used against 
them in any way.
 WE WILL
 furnish the Uni
on with the information it r
e-quested on March 8, 2012.
 WE WILL
 compensate our unit employees for the a
d-verse tax consequences, if any, of receiving lump
-sum 
backpay awards, and 
WE WILL
 file a report with the S
o-cial Security Administration allocating the ba
ckpay 
award to the appropriate calendar quarters for each e
m-ployee.
  DENTZ 
PAINTING
, INC
. AND 
GLOBAL 
CONTRACTING 
SERVICES
  The Board™s decision can be found at 
www.nlrb.gov/case/08
-CA-083055 or by using
 the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940. 
       398 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
  APPENDIX B
  APPENDIX B
  398   DENTZ PAINTING
, INC
. 399    399  400 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
   400   DENTZ PAINTING
, INC
. 401    401  402 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
    402   DENTZ PAINTING
, INC
. 403    403  404 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
    404   DENTZ PAINTING
, INC
. 405    405  406 DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
    406 